IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-41472
                         Summary Calendar



IN THE MATTER OF:   CECIL McDONALD,

                                                            Debtor
------------------------------------------------------------------

CECIL McDONALD,

                                                         Appellant,

versus


TEXAS NATURAL RESOURCE CONSERVATION COMMISSION,

                                                         Appellee.


                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                          (L-00-CV-107)
                      --------------------
                          June 18, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     In this bankruptcy case, Pro Se Appellant McDonald, debtor in

the underlying bankruptcy proceeding, appeals from the district

court’s affirmance of the bankruptcy court’s denial of his motion,

filed in January, 2000 pursuant to Fed. R. Civ. P. 60(b), seeking

to overturn a 1996 nondischargeable judgment in favor of Appellee


     *
        Pursuant to 5TH Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH Cir.
R. 47.5.4.
Texas Natural Resource Conservation Commission (“TNRCC”) rendered

by the bankruptcy court in an adversary proceeding.          We decline

McDonald’s invitation to hold that the district court abused its

discretion in affirming the bankruptcy court’s refusal to grant

McDonald’s Rule 60(b) motion; instead, we dismiss this appeal as

frivolous, and, on our own motion, warn McDonald that we will not

tolerate any further efforts by him or on his behalf to prosecute

the captioned case, any aspect thereof, or any other matter in any

way arising from or connected with the case or the facts and

circumstances   surrounding   it.       Should    this   admonition   be

disregarded by McDonald, he shall be subject to the full panoply of

sanctions that are at our disposal.

     Inasmuch as McDonald, TNRCC, the bankruptcy court, and the

district court are well familiar with and fully aware of the facts

and proceedings of this case from the beginning, we shall not waste

paper or judicial resources in reiterating them here.       It suffices

that the unmistakable and undeniable picture painted by the history

and lengthy record of this case illustrates a wholly meritless,

vexatious, contumacious, and dilatory abuse of the judicial system

and its process by McDonald. The bankruptcy court’s disposition of

McDonald’s extremely tardy Rule 60(b) motion was a totally proper

exercise of that court’s discretion, arguably making McDonald’s

appeal to the district court frivolous.          That McDonald chose to

aggravate the situation further by filing and prosecuting in this

court an appeal from the district court’s equally proper exercise

of its discretion in affirming the bankruptcy court constitutes


                                    2
behavior that justifies our immediate imposition of sanctions under

our inherent powers.   Exercising extreme restraint, however, we

refrain from doing so, instead cautioning McDonald in the strongest

possible terms against taking any further actions or making any

further efforts whatsoever to prosecute this case or otherwise

prolong or extend the litigation arising from or connected with it.

To put it as plainly and succinctly as we can:   This entire action

is over; this litigation is finished; and this Appellant shall

immediately cease and desist from filing, in any court within this

circuit, any pleadings or other papers even remotely related to

this case or the facts and circumstances involved in or implicated

by it, under penalty of sanctions —— monetary, injunctive, contempt

—— should he fail to abide fully by the letter and spirit of this

ruling.

APPEAL DISMISSED; SANCTIONS WARNING ISSUED.




                                3